DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2020 has been entered.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites that “the lens assembly comprises an afocal refractive element” and further that “the refractive element further configured to cause the iris to be in focus at a first distance from the refractive element and at a second distance from the refractive element…” However, it is unclear how the refractive element can be afocal while also causing the iris to be in focus. Specifically, an afocal element, by definition, does not converge or diverge light. As such, it is unclear how an element that 
Claim 1 recites “the refractive element further configured to cause the iris to be in focus at a first distance from the refractive element and at a second distance from the refractive element, the second distance different from the first distance.” However, this limitation is unclear as it recites functional language without providing a discernable boundary on what element/structure of the refractive element performs the function. Specifically, it is unclear if a specific material/structure/element must be present in the refractive element to perform the function of focusing objects at two different distances. As such, the metes and bounds of the claim cannot be discerned and the claim is unclear. See Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (“Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim”) (MPEP § 2173.05(g)). Thus, the metes and bounds of the claim are unclear as it is not clear what structures are required by the claim.
As an example, Applicant argues that an optical element which extends the depth of field (and thus focuses objects at a range of distances onto a single plane) would not read on meet the claimed characteristic (See Applicant’s arguments filed 12/03/2020, pages 12-13). However, such a refractive element would perform the claimed function (as a range of objects at different distances in a depth of field would be in focus) and reads on the claimed structure. Thus, it is unclear how such a structure is intended to be excluded from the claim.

Claim 5 recites that “said refractive element is a negative refractive element.” However, claim 5 depends upon claim 1 which requires that the refractive element be afocal. It is unclear how an afocal element, which by definition does not converge or diverge light, can be considered a “negative refractive element.” Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term "negative" in claim 5 is used by the claim to apparently mean "having no refractive power," while the accepted meaning is "having negative refractive power, or diverging." The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 15, 20-21, and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono (U.S. PG-Pub No. 2015/0156478).
Regarding claim 1, Ono teaches an iris image acquisition system for a mobile device, comprising:
a lens assembly (12, 110, 114) arranged along an optical axis and configured for forming an image comprising an iris of a subject disposed frontally to the lens assembly (See e.g. Figs. 2-3, 5, and 8; Paragraphs 0056-0072 and 0101-0103); and
an image sensor (16) configured to acquire the formed image (See e.g. Figs. 2-3, 5, and 8; Paragraphs 0056-0072 and 0101-0103);
wherein:
the lens assembly comprises an afocal refractive element (110) and at least one lens element (12) for converging incident radiation to the refractive element (See e.g. Figs. 2-3, 5, 8, and 16; Paragraphs 0101-0103 and 0133-0143),
the refractive element (110) having a thickness that varies based at least in part on a distance of the refractive element from the optical axis (See e.g. Figs. 2-3, 5, 8, and 16; Paragraphs 0101-0103 and 0133-0143);
the refractive element configured to counteract a shift of the formed image along the optical axis induced by change in distance between the iris and the lens assembly (See e.g. Figs. 2-3, 5, 8, and 16; Paragraphs 0101-0103 and 0133-0143),

Regarding the limitations that the lens assembly is “configured for forming an image comprising an iris of a subject” and that “the refractive element configured to counteract a shift of the formed image along the optical axis induced by change in distance between the iris and the lens assembly, the refractive element further configured to cause the iris to be in focus at a first distance between the iris and the refractive element and also be in focus at a second distance between the iris and the refractive element, the second distance different from the first distance,” Examiner notes that this limitation is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Ono teaches an optical system including a refractive element that varies in thickness to allow two objects at different distances to be in focus at an image sensor, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Ono anticipates the claim.
Regarding claim 2, Ono teaches the iris image acquisition system of claim 1, as above.
Ono further teaches that said lens assembly is further configured to cause the formed image at the first distance to be in focus at a first area of the image sensor and to cause the formed image at the 
Regarding claim 3, Ono teaches the iris image acquisition system of claim 1, as above.
Ono further teaches that the refractive element (110) comprises: a first thickness at a first distance from the optical axis; a second thickness at a second distance from the optical axis; and a surface shape that varies continuously from the first distance from the optical axis to the second distance from the optical axis (See e.g. Figs. 8 and 16; Paragraphs 0101-0103 and 0133-0143).
Regarding claim 4, Ono teaches the iris image acquisition system of claim 1, as above.
Ono further teaches that said refractive element comprises a first surface and a second surface, the first surface facing the lens element and the second surface facing the image sensor (See e.g. Figs. 8 and 16; Paragraphs 0101-0103 and 0133-0143).
Regarding claim 5, Ono teaches the iris image acquisition system of claim 1, as above.
Ono further teaches that said refractive element (110) is a negative refractive element (See e.g. Figs. 8 and 16; Paragraphs 0101-0103 and 0133-0143).
Regarding claim 15, Ono teaches the iris image acquisition system of claim 1, as above.
Ono further teaches that said at least one lens element (12) is configured to converge incident radiation on the second surface of the said refractive element (See e.g. Figs. 2-3, 5, and 8; Paragraphs 0056-0072 and 0101-0103).
Regarding claim 20, Ono teaches the iris image acquisition system of claim 1, as above.
Regarding the further limitation of claim 20 that “said first distance between the iris and the refractive element or the second distance between the iris and the refractive element comprises a range of about 400 nm,” Examiner notes that this limitation is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Ono teaches an optical system, including the required afocal refractive element, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Ono anticipates the claim.
Regarding claim 21, Ono teaches the iris image acquisition system of claim 20, as above.
Regarding the further limitation of claim 21 that “said range includes a distance between substantially 200 and 400 nm,” Examiner notes that this limitation is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Ono teaches an optical system, including the required afocal refractive element, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Ono anticipates the claim.
Regarding claim 23, Ono teaches the iris image acquisition system of claim 1, as above.
Ono further teaches a mobile device comprising the iris image acquisition system according to claim 1 and further comprising a processor (24, 25) arranged to analyse images acquired from said image sensor to perform biometric recognition (See e.g. Fig. 2; Paragraphs 0080-0087).
Regarding claim 24, Ono teaches the iris image acquisition system of claim 4, as above.

Regarding claim 25, Ono teaches the iris image acquisition system of claim 24, as above.
Ono further teaches that the second distance is along the optical axis and is greater than the first distance (See e.g. Figs. 2-3, 5, and 8; Paragraphs 0056-0072 and 0101-0103).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9, 13, 15, 19-21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathieu (U.S. Patent No. 8,594,388) in view of Gurevich et al. (U.S. PG-Pub No. 2008/0023549; hereinafter – “Gurevich”).
Regarding claim 1, Mathieu teaches an iris image acquisition system for a mobile device, comprising:
a lens assembly (20) arranged along an optical axis and configured for forming an image comprising an iris of a subject disposed frontally to the lens assembly (See e.g. Figs. 1 and 6B; C. 5, L. 12-35; C. 10, L. 19 – C. 11, L. 29); and
an image sensor (30) configured to acquire the formed image (See e.g. Figs. 1 and 6B; C. 5, L. 12-35);
wherein:
the lens assembly comprises an afocal element (L1) (C. 10, L. 19-31), a refractive element (L4) and at least one lens element (L1, L2) for converging incident radiation to the refractive element (See e.g. Fig. 6B; C. 10, L. 19 – C. 11, L. 29), the refractive element (L4) having a thickness that varies based at least in part on a distance of the refractive element from the optical axis (See e.g. Figs. 1 and 6B; C. 5, L. 12-35; C. 7, L. 1-40; C. 10, L. 19 – C. 11, L. 29); the refractive element configured to counteract a shift of the formed image along the optical axis induced by change in distance between the iris and the lens assembly, the refractive element further configured to cause the iris to be in focus at a first distance 
Regarding the limitation that “the refractive element configured to counteract a shift of the formed image along the optical axis induced by change in distance between the iris and the lens assembly, the refractive element further configured to cause the iris to be in focus at a first distance between the iris and the refractive element and also be in focus at a second distance between the iris and the refractive element, the second distance different from the first distance,” Examiner notes that this limitation is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Mathieu teaches an optical system, including a refractive element with a continuously varying thickness that extends depth of field by introducing aberrations, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Mathieu anticipates the claim.
While Mathieu teaches the use of an afocal refractive element in the lens assembly, Mathieu fails to explicitly disclose that the lens assembly comprises an afocal refractive element and a lens element for converging incident radiation to the refractive element.

Gurevich teaches this afocal refractive element as it "has superior contrast and a higher signal-to-noise ratio because it eliminates stray light and chromatic aberrations" (Paragraph 0011) in order "to extend the depth of field of moving laser beam readers" (Paragraph 0006).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Mathieu with the afocal refractive element of Gurevich as it "has superior contrast and a higher signal-to-noise ratio because it eliminates stray light and chromatic aberrations" in order "to extend the depth of field of moving laser beam readers," as taught by Gurevich (Paragraphs 0006 and 0011).
Regarding claim 2, Mathieu in view of Gurevich teaches the iris image acquisition system of claim 1, as above.
Mathieu further teaches that said lens assembly is further configured to cause the formed image at the first distance to be in focus at a first area of the image sensor and to cause the formed image at the second distance to be in focus at a second area of the image sensor (See e.g. Figs. 1 and 6B; C. 5, L. 12-35; C. 7, L. 1-40; C. 10, L. 19 – C. 11, L. 29). 
Specifically, Mathieu teaches that the lens assembly includes a refractive element which extends depth of field and satisfies all of the structural limitations of the claim. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. 
Regarding claim 3, Mathieu in view of Gurevich teaches the iris image acquisition system of claim 1, as above.
Mathieu further teaches that the refractive element (L4) comprises: a first thickness at a first distance from the optical axis; a second thickness at a second distance from the optical axis; and a surface shape that varies continuously from the first distance from the optical axis to the second distance from the optical axis (See e.g. Fig. 6B; C. 10, L. 19 – C. 11, L. 29 – L4 is described as a plano-concave lens which has a continuously varying thickness by definition).
Regarding claim 4, Mathieu in view of Gurevich teaches the iris image acquisition system of claim 1, as above.
Mathieu further teaches that said refractive element comprises a first surface and a second surface, the first surface facing the lens element and the second surface facing the image sensor (See e.g. Fig. 6B; C. 10, L. 19 – C. 11, L. 29 – L4 is described as a plano-concave lens which has the required shape).
Regarding claim 5, Mathieu in view of Gurevich teaches the iris image acquisition system of claim 1, as above.
Mathieu further teaches that said refractive element (L4) is a negative refractive element (See e.g. Fig. 6B; C. 10, L. 19 – C. 11, L. 29).
Regarding claim 9, Mathieu in view of Gurevich teaches the iris image acquisition system of claim 1, as above.
Mathieu further teaches that said refractive element comprises an axicon-like element (See e.g. Fig. 6B; C. 10, L. 19 – C. 11, L. 29 – L4 is described as a plano-concave lens which has the required shape given the indefiniteness rejection above).

However, Gurevich teaches an axicon-based imaging lens assembly including a refractive element (50) and at least one lens element (54, 58) for converging incident radiation to the refractive element, wherein said refractive element (50) comprises an axicon optical element (See e.g. Figs. 4-5; Paragraphs 0025-0026).
Gurevich teaches this axicon as it “has superior contrast and a higher signal-to-noise ratio because it eliminates stray light and chromatic aberrations” (Paragraph 0011) in order “to extend the depth of field of moving laser beam readers” (Paragraph 0006).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Mathieu with the axicon of Gurevich as it “has superior contrast and a higher signal-to-noise ratio because it eliminates stray light and chromatic aberrations” in order “to extend the depth of field of moving laser beam readers,” as taught by Gurevich (Paragraphs 0006 and 0011).
Regarding claim 13, Mathieu in view of Gurevich teaches the iris image acquisition system of claim 9, as above.
Mathieu further teaches that the thickness of said axicon-like element decreases towards the centre of the axicon-like element (See e.g. Fig. 6B; C. 10, L. 19 – C. 11, L. 29 – L4 is described as a plano-concave lens which has the required shape).
Regarding claim 15, Mathieu in view of Gurevich teaches the iris image acquisition system of claim 1, as above.
Mathieu further teaches that said at least one lens element (L1, L2) is configured to converge incident radiation on the second surface of the said refractive element (See e.g. Fig. 6B; C. 10, L. 19 – C. 11, L. 29).
Regarding claim 19, Mathieu in view of Gurevich teaches the iris image acquisition system of claim 1, as above.
Mathieu fails to explicitly disclose that said refractive element comprises an axicon optical element.
However, Gurevich teaches an axicon-based imaging lens assembly including a refractive element (50) and at least one lens element (54, 58) for converging incident radiation to the refractive element, wherein said refractive element (50) comprises an axicon optical element (See e.g. Figs. 4-5; Paragraphs 0025-0026).
Gurevich teaches this axicon as it “has superior contrast and a higher signal-to-noise ratio because it eliminates stray light and chromatic aberrations” (Paragraph 0011) in order “to extend the depth of field of moving laser beam readers” (Paragraph 0006).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Mathieu with the axicon of Gurevich as it “has superior contrast and a higher signal-to-noise ratio because it eliminates stray light and chromatic aberrations” in order “to extend the depth of field of moving laser beam readers,” as taught by Gurevich (Paragraphs 0006 and 0011).
Regarding claim 20, Mathieu in view of Gurevich teaches the iris image acquisition system of claim 1, as above.
Regarding the further limitation of claim 20 that “said first distance between the iris and the refractive element or the second distance between the iris and the refractive element comprises a range of about 400 nm,” Examiner notes that this limitation is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Mathieu teaches an optical system, including a refractive element which extends depth of field, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Mathieu anticipates the claim.
Regarding claim 21, Mathieu in view of Gurevich teaches the iris image acquisition system of claim 20, as above.
Regarding the further limitation of claim 21 that “said range includes a distance between substantially 200 and 400 nm,” Examiner notes that this limitation is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Mathieu teaches an optical system, including a refractive element which extends depth of field, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Mathieu anticipates the claim.
Regarding claim 23, Mathieu in view of Gurevich teaches the iris image acquisition system of claim 1, as above.
Mathieu further teaches a mobile device comprising the iris image acquisition system according to claim 1 and further comprising a processor (54) arranged to analyse images acquired from said image sensor to perform biometric recognition (See e.g. Fig. 1; C. 5, L. 12 – C. 6, L. 55).
Regarding claim 24, Mathieu in view of Gurevich teaches the iris image acquisition system of claim 4, as above.
Mathieu further teaches that the second surface is spaced a first distance from the image sensor and a second distance from the image sensor, the second distance being different than the first distance (See e.g. Fig. 6B; C. 10, L. 19 – C. 11, L. 29 – L4 is described as a plano-concave lens which has the required shape).
Regarding claim 25, Mathieu in view of Gurevich teaches the iris image acquisition system of claim 24, as above.
Mathieu further teaches that the second distance is along the optical axis and is greater than the first distance (See e.g. Fig. 6B; C. 10, L. 19 – C. 11, L. 29 – L4 is described as a plano-concave lens which has the required shape).
Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Gurevich et al. (U.S. PG-Pub No. 2008/0023549; hereinafter – “Gurevich”).
Regarding claim 9, Ono teaches the iris image acquisition system of claim 1, as above.
Ono further teaches that said refractive element comprises an axicon-like element (See e.g. Figs. 8 and 16; Paragraphs 0101-0103 and 0133-0143).
Ono fails to explicitly disclose that the refractive element comprises an axicon surface.
However, Gurevich teaches an axicon-based imaging lens assembly including a refractive element (50) and at least one lens element (54, 58) for converging incident radiation to the refractive element, wherein said refractive element (50) comprises an axicon optical element (See e.g. Figs. 4-5; Paragraphs 0025-0026).
Gurevich teaches this axicon as it “has superior contrast and a higher signal-to-noise ratio because it eliminates stray light and chromatic aberrations” (Paragraph 0011) in order “to extend the depth of field of moving laser beam readers” (Paragraph 0006).

Regarding claim 19, Ono teaches the iris image acquisition system of claim 1, as above.
Ono fails to explicitly disclose that said refractive element comprises an axicon optical element.
However, Gurevich teaches an axicon-based imaging lens assembly including a refractive element (50) and at least one lens element (54, 58) for converging incident radiation to the refractive element, wherein said refractive element (50) comprises an axicon optical element (See e.g. Figs. 4-5; Paragraphs 0025-0026).
Gurevich teaches this axicon as it “has superior contrast and a higher signal-to-noise ratio because it eliminates stray light and chromatic aberrations” (Paragraph 0011) in order “to extend the depth of field of moving laser beam readers” (Paragraph 0006).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Ono with the axicon of Gurevich as it “has superior contrast and a higher signal-to-noise ratio because it eliminates stray light and chromatic aberrations” in order “to extend the depth of field of moving laser beam readers,” as taught by Gurevich (Paragraphs 0006 and 0011).
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono or Mathieu in view of Gurevich, as applied to claim 1 above, and further in view of Fuerschbach et al. (NPL titled: “A new family of optical systems employing                         
                            φ
                        
                    -polynomial surfaces”).
Regarding claim 6, Ono and Mathieu in view of Gurevich each teaches the iris image acquisition system of claim 1, as above.

However, Fuerschbach teaches an optical element with a surface defined by Zernike fringe polynomials (P. 21920-21921, Optical surface representation with                         
                            φ
                        
                    -polynomials).
Fuerschbach teaches this surface defined by Zernike fringe polynomials “to introduce field dependent aberrations on-axis and to remove on-axis coma introduced by a tilted surface” (P. 21921, Optical surface representation with                         
                            φ
                        
                    -polynomials) to provide “an order of magnitude increase in both speed and field area coverage” (P. 21919, Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Ono or Mathieu with the surface defined by Zernike fringe polynomials as in Fuerschbach to introduce field dependent aberrations on-axis and to remove on-axis coma introduced by a tilted surface” to provide “an order of magnitude increase in both speed and field area coverage,” as taught by Fuerschbach (P. 21919, Abstract; P. 21921, Optical surface representation with                         
                            φ
                        
                    -polynomials).
Regarding claim 7, Ono in view of Fuerschbach and Mathieu in view of Gurevich and Fuerschbach teaches the iris image acquisition system of claim 1, as above.
Ono and Mathieu fail to explicitly disclose that said refractive element comprises a surface facing said image sensor defined by Zernike fringe polynomials.
However, Fuerschbach teaches an optical element with a surface defined by Zernike fringe polynomials (P. 21920-21921, Optical surface representation with                         
                            φ
                        
                    -polynomials).
Fuerschbach teaches this surface defined by Zernike fringe polynomials “to introduce field dependent aberrations on-axis and to remove on-axis coma introduced by a tilted surface” (P. 21921, Optical surface representation with                         
                            φ
                        
                    -polynomials) to provide “an order of magnitude increase in both speed and field area coverage” (P. 21919, Abstract).
                        
                            φ
                        
                    -polynomials).
Claim(s) 6-7 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono or Mathieu in view of Gurevich, as applied to claim 1 above, and further in view of Togino (U.S. Patent No. 6,603,608).
 Regarding claim 6, Ono and Mathieu in view of Gurevich each the iris image acquisition system of claim 1, as above.
Ono and Mathieu fail to explicitly disclose that said refractive element comprises an element with a surface defined by Zernike fringe polynomials.
However, Togino teaches a variable focal length optical element and optical system comprising a lens assembly with a refractive element (S, 13, 23, 32, 72, 82, 92) having a variable thickness and at least one lens element (S’, 11+12, 21+22, 31, 71, 81, 91) for converging incident radiation to the refractive element, wherein the refractive element comprises an element with a surface defined by Zernike fringe polynomials (See e.g. Figs. 2, 3-5, and 9-11; C. 5, L. 54 – C. 7, L. 18; C. 12, L. 54 – C. 13, L. 9; See also Tables for Examples).
Togino teaches this surface defined by Zernike fringe polynomials “to obtain an image-forming optical system capable of adjusting the focal length, the image-formation position, etc. with a simple arrangement in which a desired portion of the optical element is selectively utilized by moving the aperture in a direction approximately perpendicular to the optical axis” (C. 4, L. 8-18) and such that “aberrations can be minimized, and a sharp image can be formed” (C. 14, L. 32-33) to provide “an 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Ono or Mathieu with the surface defined by Zernike fringe polynomials as in Togino “to obtain an image-forming optical system capable of adjusting the focal length, the image-formation position, etc. with a simple arrangement in which a desired portion of the optical element is selectively utilized by moving the aperture in a direction approximately perpendicular to the optical axis” and such that “aberrations can be minimized, and a sharp image can be formed” to provide “an image-forming optical system (optical element) S substantially corrected for spherical aberration, curvature of field, astigmatism, distortion, axial chromatic aberration and lateral chromatic aberration but allowed to generate large comatic aberration,” as taught by Togino (C. 2, L. 19-53; C. 4, L. 8-18; C. 14, L. 32-33).
Regarding claim 7, Ono in view of Togino and Mathieu in view of Gurevich and Togino each teaches the iris image acquisition system of claim 6, as above.
Ono and Mathieu fail to explicitly disclose that said refractive element comprises a surface facing said image sensor defined by Zernike fringe polynomials.
However, Togino teaches an optical element with a surface (132, 232, 324, 725, 825, 925) facing said image sensor defined by Zernike fringe polynomials (See e.g. Figs. 2, 3-5, and 9-11; C. 5, L. 54 – C. 7, L. 18; C. 12, L. 54 – C. 13, L. 9; C. 14, L. 24-33; C. 16, L. 64 – C. 17, L. 2; C. 17, L. 33-38; C. 18, L. 8-17; See also Tables for Examples).
Togino teaches this surface defined by Zernike fringe polynomials “to obtain an image-forming optical system capable of adjusting the focal length, the image-formation position, etc. with a simple arrangement in which a desired portion of the optical element is selectively utilized by moving the 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Ono or Mathieu with the surface facing the image sensor defined by Zernike fringe polynomials as in Togino “to obtain an image-forming optical system capable of adjusting the focal length, the image-formation position, etc. with a simple arrangement in which a desired portion of the optical element is selectively utilized by moving the aperture in a direction approximately perpendicular to the optical axis” and such that “aberrations can be minimized, and a sharp image can be formed” to provide “an image-forming optical system (optical element) S substantially corrected for spherical aberration, curvature of field, astigmatism, distortion, axial chromatic aberration and lateral chromatic aberration but allowed to generate large comatic aberration,” as taught by Togino (C. 2, L. 19-53; C. 4, L. 8-18; C. 14, L. 32-33).
Regarding claim 16, Ono and Mathieu in view of Gurevich each teaches the iris image acquisition of claim 1, as above.
Ono and Mathieu fail to explicitly disclose that said at least one lens element comprise one or more aspheric lens elements.
However, Togino teaches a variable focal length optical element and optical system comprising a lens assembly with a refractive element (S, 13, 23, 32, 72, 82, 92) having a variable thickness and at least one lens element (S’, 11+12, 21+22, 31, 71, 81, 91) for converging incident radiation to the refractive element, wherein said at least one lens element comprises one or more aspheric lens elements (See e.g. 
Togino teaches these aspheric lens elements “to obtain an image-forming optical system capable of adjusting the focal length, the image-formation position, etc. with a simple arrangement in which a desired portion of the optical element is selectively utilized by moving the aperture in a direction approximately perpendicular to the optical axis” (C. 4, L. 8-18) and such that “aberrations can be minimized, and a sharp image can be formed” (C. 14, L. 32-33) to provide “an image-forming optical system (optical element) S substantially corrected for spherical aberration, curvature of field, astigmatism, distortion, axial chromatic aberration and lateral chromatic aberration but allowed to generate large comatic aberration” (C. 2, L. 19-53).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Ono or Mathieu with the aspheric lens elements of Togino “to obtain an image-forming optical system capable of adjusting the focal length, the image-formation position, etc. with a simple arrangement in which a desired portion of the optical element is selectively utilized by moving the aperture in a direction approximately perpendicular to the optical axis” and such that “aberrations can be minimized, and a sharp image can be formed” to provide “an image-forming optical system (optical element) S substantially corrected for spherical aberration, curvature of field, astigmatism, distortion, axial chromatic aberration and lateral chromatic aberration but allowed to generate large comatic aberration,” as taught by Togino (C. 2, L. 19-53; C. 4, L. 8-18; C. 14, L. 32-33).
Regarding claim 17, Ono in view of Togino and Mathieu in view of Gurevich and Togino each teaches the iris image acquisition of claim 16, as above.
Regarding the further limitation of claim 17 that “said one or more aspheric lens elements are configured to correct optical aberration,” Examiner notes that this limitation is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Additionally, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); See also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, Togino teaches aspheric lenses which are defined to correct aberration and satisfy all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art.
Nevertheless, Togino further teaches that said one or more aspheric lens elements are configured to correct optical aberration (See e.g. Figs. 2, 3-5, and 9-11; C. 5, L. 54 – C. 7, L. 18; C. 12, L. 54 – C. 13, L. 9; C. 14, L. 24-33; C. 16, L. 64 – C. 17, L. 2; C. 17, L. 33-38; C. 18, L. 8-17).
Togino teaches these aspheric lens elements “to obtain an image-forming optical system capable of adjusting the focal length, the image-formation position, etc. with a simple arrangement in which a desired portion of the optical element is selectively utilized by moving the aperture in a direction approximately perpendicular to the optical axis” (C. 4, L. 8-18) and such that “aberrations can be minimized, and a sharp image can be formed” (C. 14, L. 32-33) to provide “an image-forming optical system (optical element) S substantially corrected for spherical aberration, curvature of field, astigmatism, distortion, axial chromatic aberration and lateral chromatic aberration but allowed to generate large comatic aberration” (C. 2, L. 19-53).

Regarding claim 18, Ono in view of Togino and Mathieu in view of Gurevich and Togino each teaches the iris image acquisition of claim 16, as above.
Regarding the further limitation of claim 18 that “said one or more aspheric lens elements comprises an optical element for axial colour correction,” Examiner notes that this limitation is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Additionally, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); See also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, Togino teaches aspheric lenses which are defined to correct chromatic 
Nevertheless, Togino further teaches that said one or more aspheric lens elements comprises an optical element for axial colour correction (See e.g. Figs. 2, 3-5, and 9-11; C. 5, L. 54 – C. 7, L. 18; C. 12, L. 54 – C. 13, L. 9; C. 14, L. 24-33; C. 16, L. 64 – C. 17, L. 2; C. 17, L. 33-38; C. 18, L. 8-17).
Togino teaches these aspheric lens elements “to obtain an image-forming optical system capable of adjusting the focal length, the image-formation position, etc. with a simple arrangement in which a desired portion of the optical element is selectively utilized by moving the aperture in a direction approximately perpendicular to the optical axis” (C. 4, L. 8-18) and such that “aberrations can be minimized, and a sharp image can be formed” (C. 14, L. 32-33) to provide “an image-forming optical system (optical element) S substantially corrected for spherical aberration, curvature of field, astigmatism, distortion, axial chromatic aberration and lateral chromatic aberration but allowed to generate large comatic aberration” (C. 2, L. 19-53).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Ono or Mathieu with the aspheric lens elements of Togino “to obtain an image-forming optical system capable of adjusting the focal length, the image-formation position, etc. with a simple arrangement in which a desired portion of the optical element is selectively utilized by moving the aperture in a direction approximately perpendicular to the optical axis” and such that “aberrations can be minimized, and a sharp image can be formed” to provide “an image-forming optical system (optical element) S substantially corrected for spherical aberration, curvature of field, astigmatism, distortion, axial chromatic aberration and lateral chromatic aberration but allowed to generate large comatic aberration,” as taught by Togino (C. 2, L. 19-53; C. 4, L. 8-18; C. 14, L. 32-33).
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Gurevich or Mathieu in view of Gurevich, as applied to claim 9 above, and further in view of Togino (U.S. Patent No. 6,603,608).
Regarding claim 10, Ono in view of Gurevich and Mathieu in view of Gurevich each teaches the iris image acquisition system of claim 9, as above.
Ono and Mathieu fail to explicitly disclose that said axicon-like element comprises at least a first surface facing the image sensor and defined by a first polynomial including first odd aspheric coefficients.
However, Togino teaches a variable focal length optical element and optical system comprising a lens assembly with a refractive element (S, 13, 23, 32, 72, 82, 92) having a variable thickness and at least one lens element (S’, 11+12, 21+22, 31, 71, 81, 91) for converging incident radiation to the refractive element, wherein the refractive element comprises at least a first surface facing the image sensor and defined by a first polynomial including first odd aspheric coefficients (See e.g. Figs. 2, 3-5, and 9-11; C. 5, L. 54 – C. 7, L. 18; C. 12, L. 54 – C. 13, L. 9; C. 14, L. 24-33; C. 16, L. 64 – C. 17, L. 2; C. 17, L. 33-38; C. 18, L. 8-17; See also Tables for Examples showing values of aspheric coefficients).
Togino teaches this surface defined by a polynomial including first odd aspheric coefficients “to obtain an image-forming optical system capable of adjusting the focal length, the image-formation position, etc. with a simple arrangement in which a desired portion of the optical element is selectively utilized by moving the aperture in a direction approximately perpendicular to the optical axis” (C. 4, L. 8-18) and such that “aberrations can be minimized, and a sharp image can be formed” (C. 14, L. 32-33) to provide “an image-forming optical system (optical element) S substantially corrected for spherical aberration, curvature of field, astigmatism, distortion, axial chromatic aberration and lateral chromatic aberration but allowed to generate large comatic aberration” (C. 2, L. 19-53).

Regarding claim 11, Ono in view of Gurevich and Togino and Mathieu in view of Gurevich and Togino each teaches the iris image acquisition system of claim 10, as above.
Ono and Mathieu fail to explicitly disclose that said axicon-like element has a second surface opposed to said first surface and defined by a second polynomial comprising second odd-aspheric coefficients.
However, Togino further teaches that the refractive element comprises a second surface opposed to said first surface and defined by a second polynomial comprising second odd-aspheric coefficients (See e.g. Figs. 2, 3-5, and 9-11; C. 5, L. 54 – C. 7, L. 18; C. 12, L. 54 – C. 13, L. 9; C. 14, L. 24-33; C. 16, L. 64 – C. 17, L. 2; C. 17, L. 33-38; C. 18, L. 8-17; See also Tables for Examples showing values of aspheric coefficients).
Togino teaches this surface defined by a polynomial including first odd aspheric coefficients “to obtain an image-forming optical system capable of adjusting the focal length, the image-formation position, etc. with a simple arrangement in which a desired portion of the optical element is selectively utilized by moving the aperture in a direction approximately perpendicular to the optical axis” (C. 4, L. 8-
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Ono or Mathieu with the surface defined by a polynomial including first odd aspheric coefficients as in Togino “to obtain an image-forming optical system capable of adjusting the focal length, the image-formation position, etc. with a simple arrangement in which a desired portion of the optical element is selectively utilized by moving the aperture in a direction approximately perpendicular to the optical axis” and such that “aberrations can be minimized, and a sharp image can be formed” to provide “an image-forming optical system (optical element) S substantially corrected for spherical aberration, curvature of field, astigmatism, distortion, axial chromatic aberration and lateral chromatic aberration but allowed to generate large comatic aberration,” as taught by Togino (C. 2, L. 19-53; C. 4, L. 8-18; C. 14, L. 32-33).
Regarding claim 12, Ono in view of Gurevich and Togino and Mathieu in view of Gurevich and Togino each teaches the iris image acquisition system of claim 11, as above.
Mathieu further teaches that said first surface is a conical-like surface where a distance of said surface from said image sensor is greatest along said optical axis and said second surfaces is a conical-like surface where a distance of said surface from said image sensor is greatest along said optical axis (See e.g. Figs. 1 and 6B; C. 5, L. 12-35; C. 7, L. 1-40; C. 10, L. 19 – C. 11, L. 29).
Additionally, Togino further teaches that said first surface is a conical- like surface where a distance of said surface from said image sensor is greatest along said optical axis and said second surfaces is a conical-like surface where a distance of said surface from said image sensor is greatest along said optical axis (See e.g. Figs. 2, 3-5, and 9-11; C. 5, L. 54 – C. 7, L. 18; C. 12, L. 54 – C. 13, L. 9; C. 
Togino teaches these surfaces with a distance of said surface from said image sensor is greatest along said optical axis “to obtain an image-forming optical system capable of adjusting the focal length, the image-formation position, etc. with a simple arrangement in which a desired portion of the optical element is selectively utilized by moving the aperture in a direction approximately perpendicular to the optical axis” (C. 4, L. 8-18) and such that “aberrations can be minimized, and a sharp image can be formed” (C. 14, L. 32-33) to provide “an image-forming optical system (optical element) S substantially corrected for spherical aberration, curvature of field, astigmatism, distortion, axial chromatic aberration and lateral chromatic aberration but allowed to generate large comatic aberration” (C. 2, L. 19-53).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Ono or Mathieu such that a distance of the surfaces from said image sensor is greatest along said optical axis as in Togino “to obtain an image-forming optical system capable of adjusting the focal length, the image-formation position, etc. with a simple arrangement in which a desired portion of the optical element is selectively utilized by moving the aperture in a direction approximately perpendicular to the optical axis” and such that “aberrations can be minimized, and a sharp image can be formed” to provide “an image-forming optical system (optical element) S substantially corrected for spherical aberration, curvature of field, astigmatism, distortion, axial chromatic aberration and lateral chromatic aberration but allowed to generate large comatic aberration,” as taught by Togino (C. 2, L. 19-53; C. 4, L. 8-18; C. 14, L. 32-33).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Gurevich or Mathieu in view of Gurevich as applied to claim 9 above, and further in view of Prabhakar et al. (U.S. Patent No. 9,366,843; hereinafter – “Prabhakar”).
Regarding claim 14, Ono in view of Gurevich and Mathieu in view of Gurevich each teaches the iris acquisition system of claim 9, as above.
Ono and Mathieu fail to explicitly disclose that said lens assembly has a total track length of about 4.9 mm and a focal length of about 2.56 mm.
However, Prabhakar teaches an iris imaging apparatus comprising a lens assembly and an image sensor wherein the lens assembly has a total track length of less than 6 mm and a focal length of less than 5.5 mm (See e.g. Fig. 2; C. 2, L. 1-26; C. 3, L. 59 – C. 4, L. 6; C. 6, L. 41-47).
Prabhakar teaches this track length and focal length of the lens assembly for “configuring an iris imaging for acquiring an image of a subject's iris for iris image recognition, by implementing one or more of the configurations discussed immediately hereinabove” (C. 1, L. 59-62).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Ono or Mathieu such that the lens assembly has a total track length of about 4.9 mm and a focal length of about 2.56 mm, as suggested by Prabhakar, for “configuring an iris imaging for acquiring an image of a subject's iris for iris image recognition, by implementing one or more of the configurations discussed immediately hereinabove,” as in Prabhakar (C. 1, L. 59-62), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Moreover, such a modification of Ono or Mathieu would have merely required a change in size of the overall system of Ono or Mathieu by scaling down the entire system, and it has been held that a change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono or Mathieu in view of Gurevich as applied to claim 9 above, and further in view of Prabhakar et al. (U.S. Patent No. 9,366,843; hereinafter – “Prabhakar”).
Regarding claim 20, Ono and Mathieu in view of Gurevich each teaches the iris image acquisition system of claim 1, as above.
Regarding the further limitation of claim 20 that “said first distance or said second distance comprises 400 nm or less,” Examiner notes that this limitation is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Gurevich and Mathieu each teaches an optical system which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art.
Nevertheless, Ono and Mathieu fail to explicitly disclose that said range includes iris-lens assembly distances less than about 400 mm.
However, Prabhakar teaches an iris imaging apparatus comprising a lens assembly and an image sensor wherein the lens assembly forms an image in focus of irises within a range of iris-lens assembly distances, wherein said range includes iris-lens assembly distances less than about 400 mm (See e.g. Fig. 2; C. 2, L. 24-48; C. 6, L. 14-64).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Ono or Mathieu such that the range includes iris-lens assembly distances less than about 400 mm, as suggested by Prabhakar, for “configuring an iris imaging for acquiring an image of a subject's iris for iris image recognition, by implementing one or more of the configurations discussed immediately hereinabove,” as in Prabhakar (C. 1, L. 59-62), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Regarding claim 21, Ono in view of Prabhakar and Mathieu in view of Gurevich and Prabhakar each teaches the iris image acquisition system of claim 20, as above.
Regarding the further limitation of claim 21 that “said range includes iris-lens assembly distances between substantially 200 and 400 nm,” Examiner notes that this limitation is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Gurevich and Mathieu each teaches an optical system which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art.

However, Prabhakar teaches an iris imaging apparatus comprising a lens assembly and an image sensor wherein the lens assembly forms an image in focus of irises within a range of iris-lens assembly distances, wherein said range includes iris-lens assembly distances between about 200 and 400 mm (See e.g. Fig. 2; C. 2, L. 24-48; C. 6, L. 14-64).
Prabhakar teaches this range of iris-lens assembly distances for “configuring an iris imaging for acquiring an image of a subject's iris for iris image recognition, by implementing one or more of the configurations discussed immediately hereinabove” (C. 1, L. 59-62).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Ono or Mathieu such that the range includes iris-lens assembly distances between about 200 and 400 mm, as suggested by Prabhakar, for “configuring an iris imaging for acquiring an image of a subject's iris for iris image recognition, by implementing one or more of the configurations discussed immediately hereinabove,” as in Prabhakar (C. 1, L. 59-62), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Gurevich or Mathieu in view of Gurevich, as applied to claim 9 above, and further in view of Vinogradov et al. (U.S. Patent No. 7,551,370; hereinafter – “Vinogradov”).
Regarding claim 13, Ono in view of Gurevich and Mathieu in view of Gurevich teaches the iris image acquisition system of claim 9, as above.
Ono, Mathieu, and Gurevich fail to explicitly disclose that a thickness of said element decreases towards the centre of the element.

Vinogradav teaches that a thickness of the refractive element decreases towards the centre of the refractive element as it “has superior contrast and a higher signal-to-noise ratio because it eliminates stray light and chromatic aberrations associated with diffractive negative spherical aberration components” (C. 5, L. 53-57) and “for increasing the working range” such that “no apodization at the plane of the aperture stop is needed” (C. 3, L. 37-44).
Therefore, it would have been further obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Ono or Mathieu such that a thickness of the refractive element decreases towards the centre of the refractive element as in Vinogradov as it “has superior contrast and a higher signal-to-noise ratio because it eliminates stray light and chromatic aberrations associated with diffractive negative spherical aberration components” and “for increasing the working range” such that “no apodization at the plane of the aperture stop is needed,” as taught by Vinogradav (C. 3, L. 37-44; C. 5, L. 53-57).

Response to Arguments
Applicant’s arguments, see pages 10-13, filed 12/03, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 as anticipated by Mathieu have been fully considered but are moot upon further consideration and a new ground(s) of rejection made in view of Mathieu and Gurevich or Ono.
Additionally, Applicant’s arguments that Mathieu fails to teach that “the refractive element [is] further configured to cause the iris to be in focus at a first distance from the refractive element and at a 
Specifically, Applicant argues that “This configuration is not an intended use” but rather “it reflects physical characteristics of the claimed optical system.” However, the limitation in question merely refers to the specifics of objects that are to be focused by the optical system, and are thus entirely drawn to the use of the system (i.e. the optical system with the refractive element being arranged to be used with specific objects).
Moreover, Applicant argues that “the optical system in Mathieu is neither designed to nor does it exhibit the claimed characteristics.” However, as detailed previously and above, Mathieu explicitly teaches using the refractive elements of the optical system, including L4 having a structure reading on the claimed refractive element, in order to introduce spherical aberration for increasing depth of field (See e.g. Figs. 1 and 6B; C. 5, L. 12-35; C. 7, L. 1-40; C. 10, L. 19 – C. 11, L. 29). One of ordinary skill in the art at the time the invention was filed would recognize and appreciate that the “depth of field” as recited in Mathieu, refers to the range of object distances that can be imaged on a single image plane. Thus, an optical element with an increased depth of field necessarily focuses objects at different distances on the same image plane, by definition. To be clear, a refractive element, such as that of Mathieu, with an increased depth of field that results in a range of objects from a first object to a second object to be in focus on an image plane – the first object and the second object would necessarily read on the claimed first distance and second distance, as required by the claim. As such, Examiner maintains that the structure of Mathieu must necessarily read on the claimed structure, and thus also meets the “claimed characteristics” or intended use and function of the optical system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dowski, Jr. et al. (U.S. PG-Pub No. 2011/0085050) teaches a multi-region imaging system including an afocal refractive element for causing images at two different distances to be in focus.
Cathey, Jr. et al. (U.S. Patent No. 5,748,371) teaches extended depth of field optical systems having a similar refractive element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896